DETAILED ACTION
This communication is in response to the RCE filed on 03/25/2021. 
Application No: 16/301,392
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
Claims 1,5,7,9,12,17,20-21,24,26,29,33,35 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
 A service data transmission method, comprising:
receiving, by user equipment a radio resource control (RRC) message that comprises preset
semi-persistent scheduling (SPS) information and that is sent by a network device, 
wherein the preset SPS information indicates a pre-configured SPS period, the preset SPS information comprises at least two SPS pre-configurations and a pre-configuration index corresponding to each of the at least two SPS pre-configurations, and each of the at least two SPS pre-configurations comprises a respective pre-configured SPS period; 
receiving, by the user equipment, a control message sent by the network device, wherein the control message indicates at least two SPS configurations;
activating, by the user equipment, the at least two SPS configurations based on the control message; and
transmitting, by the user equipment, corresponding service data based on each of the at least two SPS configurations.

The representative claim 17 distinguish features are underlined and summarized below:
 A service data transmission method, comprising:
sending, by a network device to user equipment a radio resource control (RRC) message
that comprises preset semi-persistent scheduling (SPS) information, 
wherein the preset SPS information indicates a pre-configured SPS period, the preset SPS information comprises at least two SPS pre-configurations and a pre-configuration index corresponding to each of the at least two SPS pre-configurations, and each of the at least two SPS pre-configurations comprises a respective pre-configured SPS period;
determining, by the network device, a control message, wherein the control message indicates at least two SPS configurations; and
sending, by the network device, the control message to the user equipment, wherein the control message instructs the user equipment to:
activate the at least two SPS configurations based on the control message; and
 transmit corresponding service data based on each of the at least two SPS configurations.

The representative claim 29 distinguish features are underlined and summarized below:

a receiver configured to:
receive a radio resource control (RRC) message that comprises preset semi-persistent scheduling (SPS) information and that is sent by a network device,
 wherein the preset SPS information indicates a pre-configured SPS period, the preset SPS information comprises at least two SPS pre-configurations and a pre-configuration index corresponding to each of the at least two SPS pre-configurations, and each of the at least two SPS pre-configurations comprises a respective pre-configured SPS period; and
receive a control message sent by the network device, wherein the control message indicates at least two SPS configurations; at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor to:
activate the at least two SPS configurations based on the control message; and 
transmit corresponding service data based on each of the at least two SPS configurations.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 17 and 29 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.

 

Prior Art References
The closest combined references of CHATTERJEE, Zhu and JEONG teach following:
 	CHATTERJEE (US 20170230816 A1) teaches resource allocation techniques for device-to-device (D2D) discovery. In one embodiment, for example, user equipment (UE) may comprise at least one radio frequency (RF) transceiver to receive device-to-device (D2D) configuration information comprising a D2D discovery period index value for a first D2D discovery period and logic, at least a portion of which is in hardware, the logic to determine a D2D discovery period index value for a second D2D discovery period based on the D2D discovery period index value for the first D2D discovery period and determine a set of D2D discovery resource allocation parameters for the second D2D discovery period based on a set of D2D discovery resource allocation parameters for the first D2D discovery period and the D2D discovery period index value for the second D2D discovery period. Other embodiments are described and claimed. 

Zhu (US 20130294247 A1) teaches a resource scheduling method, apparatus and base station for reducing the signaling overhead of the downlink control channel instruction in uplink and downlink data transmission. The method comprises: configuring semi -persistent scheduling parameters for a user equipment (UE) when the cell of the UE is determined to be an interference limited cell and a semi -persistent scheduling mechanism needs to be set for the UE; allocating semi -persistent scheduling resources to the UE for transmitting service data according to the semi -persistent scheduling parameters when the UE is determined to be in need of a semi -persistent scheduling mechanism for transmitting the service data of access services; sending the resource scheduling information of the semi -persistent scheduling resources to the UE over the downlink control channel of the UE. The technical solution provided in the present application reduces the signaling overhead of the downlink control channel instruction during data transmission, reduces inter-cell interference of the downlink control channel, and improves the reception capability of the downlink control channel, quality of service (QoS) and cell spectrum efficiency.

JEONG (WO 2015174790 A1) teaches methods and systems for converging a 5th-Generation (5G) communication system with technology for Internet of Things (IoT). The disclosure is applicable to intelligent services based on 5G communication and IoT-related technologies. A method for configuring a connection by a terminal is provided, which includes receiving a radio resource control ( RRC) message from a base station, determining whether semi -persistent scheduling (SPS) and transmission time interval (TTI) bundling are configured based on the RRC message, determining whether dual connectivity is configured, if the SPS and the TTI bundling are configured, determining whether the TTI bundling is configured for master cell group (MCG) and the SPS is configured for secondary cell group (SCG), if the dual connectivity is configured, and configuring an RRC connection based on the RRC message, if the TTI bundling is configured for the MCG and the SPS is configured for the SCG.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
wherein the preset SPS information indicates a pre-configured SPS period, the preset SPS information comprises at least two SPS pre-configurations and a pre-configuration index corresponding to each of the at least two SPS pre-configurations, and each of the at least two SPS pre-configurations comprises a respective pre-configured SPS period; 
receiving, by the user equipment, a control message sent by the network device, wherein the control message indicates at least two SPS configurations;
activating, by the user equipment, the at least two SPS configurations based on the control message; and
transmitting, by the user equipment, corresponding service data based on each of the at least two SPS configurations.

CHATTERJEE teaches resource allocation techniques for device-to-device (D2D) discovery; but failed to teach one or more limitations including, 
wherein the preset SPS information indicates a pre-configured SPS period, the preset SPS information comprises at least two SPS pre-configurations and a pre-configuration index corresponding to each of the at least two SPS pre-configurations, and each of the at least two SPS pre-configurations comprises a respective pre-configured SPS period; 
receiving, by the user equipment, a control message sent by the network device, wherein the control message indicates at least two SPS configurations;
activating, by the user equipment, the at least two SPS configurations based on the control message; and
transmitting, by the user equipment, corresponding service data based on each of the at least two SPS configurations.

Zhu and JEONG alone or in combination failed to cure the deficiency of CHATTERJEE.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for service data transmission wherein at least two semi-persistent scheduling (SPS) configurations is simultaneously performed, thereby improving service data transmission efficiency. The Semi-persistent scheduling (Semi-Persistent Scheduling, SPS) means that resource scheduling is pre-configured and periodic. The SPS is characterized by that an allocated resource can be used for a plurality of times, and compared with dynamic scheduling, the SPS can reduce overheads of the control signaling on the PDCCH. The SPS is quite useful for a periodic service whose packet size basically remains unchanged, for example, a Voice over Internet Protocol (Voice over Internet Protocol, VoIP).
For example, Rapid development of LTE provides an opportunity for the automotive industry to implement a concept of "Internet of Vehicles". A vehicle may be connected to the Internet, another vehicle, a base station, or the like through an LTE network, so that the vehicle exchanges information with the outside world to implement various services such as V2X, V2P, V2V, V2I/N, etc. Through V2X, a vehicle can obtain a series of traffic information such as a real-time road condition, road information, and pedestrian information, thereby improving driving safety, reducing congestion, improving traffic efficiency, providing in-vehicle entertainment information, and the like. However, because the period and/or the packet size of the V2X service may dynamically change, the foregoing SPS is no longer suitable for the V2X service. 
Embodiments of the present invention provide a service data transmission method, user equipment, and a network device, so that at least two SPS configurations can be performed, thereby improving service data transmission efficiency.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645